                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   AMERICAN SMALL BUSINESS LEAGUE,                                   No. C 18-01979 WHA
                                                                         11                  Plaintiff,
United States District Court
                               For the Northern District of California




                                                                         12     v.                                                              ORDER ON CROSS-
                                                                                                                                                MOTIONS FOR
                                                                         13   DEPARTMENT OF DEFENSE and                                         SUMMARY JUDGMENT
                                                                              DEPARTMENT OF JUSTICE,
                                                                         14
                                                                                             Defendants.
                                                                         15                                                  /
                                                                         16
                                                                                                                     INTRODUCTION
                                                                         17
                                                                                     In this FOIA action, both sides move for summary judgment. For the reasons stated
                                                                         18
                                                                              below, both motions are GRANTED IN PART and DENIED IN PART.
                                                                         19
                                                                                                                       STATEMENT
                                                                         20
                                                                                     Plaintiff American Small Business League is a non-profit organization that promotes the
                                                                         21
                                                                              interests of small businesses. To that end, it focuses public attention on emerging issues for
                                                                         22
                                                                              small businesses, reviews federal and state government policies and procedures to determine the
                                                                         23
                                                                              potential impact on small businesses, and monitors federal contracts that are awarded to large
                                                                         24
                                                                              corporations rather than to small businesses (Dkt. No. 1 ¶ 4).
                                                                         25
                                                                                     The Small Business Act mandates that the federal government encourage government
                                                                         26
                                                                              contractors to subcontract to “small disadvantaged businesses” (“SDB”). Under regulations
                                                                         27
                                                                              subsequently enacted to implement SDB goals, federal government contractors must submit a
                                                                         28
                                                                              subcontracting plan as part of the bidding process for a potential contract award. And,
                                                                          1   defendant Department of Defense monitors contractor compliance with SDB goals (Buffler
                                                                          2   Decl. ¶¶ 4–9).
                                                                          3          The Act normally requires prime contractors to submit “Individual Subcontracting
                                                                          4   Plans” for each contract to show how government contracts and subcontracts are awarded to
                                                                          5   small businesses. But in 1990, Congress passed the Test Program, thereby allowing certain
                                                                          6   large defense contractors to instead submit a single annual “Comprehensive Subcontracting
                                                                          7   Plan” for an entire plant, division, or company to identify all subcontract amounts awarded to
                                                                          8   small businesses on government contracts. Test Program participants must submit their
                                                                          9   Comprehensive Subcontracting Plan to the DOD each year for review and approval (id. ¶¶ 5, 8).
                                                                         10          This action is related to a prior FOIA case, American Small Business League v.
                                                                         11   Department of Defense, Case No. C 14-02166 WHA (“ASBL I”). There, in August 2013, the
United States District Court
                               For the Northern District of California




                                                                         12   same plaintiff requested Sikorsky’s 2013 Comprehensive Small Business Subcontracting Plan
                                                                         13   from the DOD pursuant to FOIA. The agency initially denied plaintiff’s request on the basis
                                                                         14   that the requested document contained confidential commercial information and thus fell under
                                                                         15   FOIA’s exemption under Section 552(b)(4). In March 2018, after years of litigation and a trip
                                                                         16   to our court of appeals, the government released the document over Sikorsky’s objections (with
                                                                         17   the exception of limited redactions for private personal information under Section 552(b)(6)).
                                                                         18          As relevant to the instant motions, plaintiff now seeks GE Aviation’s 2014
                                                                         19   Comprehensive Subcontracting Plan. It also seeks all documents transmitted during ASBL I
                                                                         20   between the DOD or defendant Department of Justice and Lockheed Martin Corporation
                                                                         21   (including Sikorsky Aircraft Corporation, a subsidiary of Lockheed) regarding the 2013 FOIA
                                                                         22   request, ASBL, Lloyd Chapman, the Comprehensive Subcontracting Plan Test Program
                                                                         23   (“CSPTP”), and the Mentor-Protégé program (Dkt. No. 47 at 7).
                                                                         24          Since plaintiff filed the instant action in March 2018, the government has produced
                                                                         25   responsive documents (along with Vaughn indexes), subject to redactions (Dkt. No. 29 ¶ 2).
                                                                         26   The government declared those redacted materials exempt under 5 U.S.C. §§ 552(b)(3)–(6).
                                                                         27          The parties now cross-move for summary judgment on the government’s redactions.
                                                                         28   The government moves to confirm the determinations of exemption (Dkt. No. 44). Plaintiff


                                                                                                                             2
                                                                          1   challenges the government’s assertion of Exemptions 3–5 as follows (Dkt. No. 47 at 8; Olson
                                                                          2   Decl., Exh. D):1
                                                                          3             (1) Redactions to GE’s 2014 Comprehensive Subcontracting Plan pursuant to
                                                                          4             Exemption 4;
                                                                          5             (2) Redactions to contractor past performance evaluations and Comprehensive
                                                                          6             Subcontracting Plans pursuant to Exemption 3 and 4; and
                                                                          7             (3) Redactions to communications between the government and Sikorsky’s counsel
                                                                          8             during ASBL I pursuant to Exemption 5.
                                                                          9   Plaintiff also challenges the adequacy of the government’s searches. This order follows full
                                                                         10   briefing and oral argument.
                                                                         11                                                     ANALYSIS
United States District Court
                               For the Northern District of California




                                                                         12             FOIA’s purpose is to let us see what our government has been up to by “provid[ing]
                                                                         13   public access to official information ‘shielded unnecessarily’ from public view and
                                                                         14   establish[ing] a ‘judicially enforceable public right to secure such information from possibly
                                                                         15   unwilling official hands.’ ” Lahr v. Nat’l Transp. Safety Bd., 569 F.3d 964, 973 (9th Cir. 2009)
                                                                         16   (quoting Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976)). FOIA thus “mandates a policy
                                                                         17   of broad disclosure of government documents.” Church of Scientology of California v. U.S.
                                                                         18   Dep’t of Army, 611 F.2d 738, 741 (9th Cir. 1979), overruled on other grounds by Animal Legal
                                                                         19   Def. Fund v. U.S. Food & Drug Admin., 836 F.3d 987 (9th Cir. 2016).
                                                                         20             “When a request is made, an agency may withhold a document, or portions thereof, only
                                                                         21   if the material at issue falls within one of the nine statutory exemptions found in [Section]
                                                                         22   552(b).” Maricopa Audubon Soc. v. U.S. Forest Serv., 108 F.3d 1082, 1085 (9th Cir. 1997).
                                                                         23   “These exemptions are explicitly exclusive and must be narrowly construed in light of FOIA’s
                                                                         24   dominant objective of disclosure, not secrecy.” Ibid. (citations and quotations omitted).
                                                                         25   “FOIA’s strong presumption in favor of disclosure places the burden on the government to
                                                                         26   show that an exemption properly applies to the records it seeks to withhold.” Hamdan v. U.S.
                                                                         27   Dep’t of Justice, 797 F.3d 759, 772 (9th Cir. 2015).
                                                                         28
                                                                                    1
                                                                                        Plaintiff does not challenge the Exemption 6 redactions.

                                                                                                                                       3
                                                                          1          Here, the questions presented are whether the government (1) made adequate searches,
                                                                          2   and (2) has properly determined that the information at issue is exempt under Sections
                                                                          3   552(b)(3), (4), and/or (5). This order addresses each issue in turn.
                                                                          4          1.       ADEQUACY OF SEARCHES.
                                                                          5          The parties dispute whether the government’s searches regarding documents transmitted
                                                                          6   between the DOJ, DOD, and Lockheed were reasonable and adequate (see Dkt. Nos. 29 ¶ 5).
                                                                          7   Under FOIA, an agency responding to a request must “demonstrate that it has conducted a
                                                                          8   search reasonably calculated to uncover all relevant documents.” Lahr, 569 F.3d at 986
                                                                          9   (quoting Zemansky v. EPA, 767 F.2d 569, 571 (9th Cir. 1985)). “This showing may be made by
                                                                         10   ‘reasonably detailed, nonconclusory affidavits submitted in good faith.’ ” Ibid. “In evaluating
                                                                         11   the sufficiency of an agency’s search, ‘the issue to be resolved is not whether there might exist
United States District Court
                               For the Northern District of California




                                                                         12   any other documents possibly responsive to the request, but rather whether the search for those
                                                                         13   documents was adequate.’ ” Id. at 987 (quoting Zemansky v. EPA, 767 F.2d 569, 571 (9th Cir.
                                                                         14   1985)). The government argues it conducted a reasonable search for relevant documents. This
                                                                         15   order agrees.
                                                                         16          Here, the DOD and DOJ submitted declarations attesting to reasonable searches made
                                                                         17   pursuant to the parties’ stipulated search plan for the relevant documents (see Dkt. No. 29 ¶ 5).
                                                                         18   Specifically, Mark Herrington (the DOD’s associate deputy general counsel who oversees the
                                                                         19   DOD’s FOIA litigation) explains how he and Janice Buffler (then associate director of the DOD
                                                                         20   Office of Small Business Programs) searched their files for documents transmitted between the
                                                                         21   DOD and Lockheed or Sikorsky for relevant documents. He further explains how the DOD
                                                                         22   searched the files of Tatia Bellamy-Vaughn and Lux Vazquez of the Defense Contract
                                                                         23   Management Agency, and Terry Sutherland — all pursuant to the stipulated agreement
                                                                         24   (Herrington Decl. ¶¶ 4–6). Moreover, each of the attorneys at the DOJ involved in the ASBL I
                                                                         25   litigation also submitted declarations explaining how they searched their emails for responsive
                                                                         26   documents (Friday Decl. ¶ 6; Kravitz Decl. ¶ 8; London Decl. ¶ 12; Simmons Decl. ¶ 8).
                                                                         27          Plaintiff counters that after notifying the government of an “unexplained gap” in the
                                                                         28   FOIA response, the government produced two more responsive documents not previously


                                                                                                                              4
                                                                          1   identified (Dkt. No. 47 at 10). The government explained that it had missed those documents
                                                                          2   due to an error “in the de-duplicating process” and an accidental deletion by one of the
                                                                          3   government’s attorneys (Olson Decl., Exh. Y). The government also volunteered to conduct
                                                                          4   additional searches “as quickly as [it] can” to check for any other potential errors made during
                                                                          5   the de-duplicating process. Plaintiff further asserts that when it flagged an additional defect in
                                                                          6   the government’s production, the government produced another document “inadvertently
                                                                          7   marked as a duplicate” one day before plaintiff’s brief was due (but just two days after plaintiff
                                                                          8   raised the issue) (ibid.). The government again volunteered to run another search. Plaintiff now
                                                                          9   complains of other potential gaps in the government’s FOIA response and wonders aloud
                                                                         10   whether there are other documents the government’s searches potentially missed (Dkt. No. 47 at
                                                                         11   10–11). As such, it requests that the government (both the DOJ and DOD) be ordered to redo
United States District Court
                               For the Northern District of California




                                                                         12   the entire search, specifically for “deleted” responsive records.
                                                                         13          “[T]he failure to produce or identify a few isolated documents cannot by itself prove the
                                                                         14   searches inadequate.” Lahr, 569 F.3d at 988. As our court of appeals has repeatedly stated,
                                                                         15   plaintiff was “entitled to a reasonable search for records, not a perfect one. And a reasonable
                                                                         16   search is what [it] got.” Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 772 (9th Cir. 2015).
                                                                         17   Here, the government readily acknowledged certain missing documents once notified by
                                                                         18   plaintiff and promptly took steps to address the errors, including voluntarily redoing its search
                                                                         19   for documents from custodians located within the United States Attorney’s Office and offering
                                                                         20   ways of building in more time for plaintiff to respond if it felt prejudiced by the timing (Olson
                                                                         21   Decl., Exh. Y; London Suppl. Decl. ¶¶ 3–5; Second Herrington Decl. ¶¶ 8–9). This order finds
                                                                         22   that the government’s submitted declarations establish that its searches were reasonably
                                                                         23   calculated to uncover all relevant documents. Plaintiff’s speculative claim of potentially
                                                                         24   missing documents fail to create a genuine dispute. And, to the extent there remains doubt
                                                                         25   regarding missing documents, the government has already volunteered to run relevant searches
                                                                         26   again (Dkt. No. 55 at 2). Accordingly, plaintiff’s motion for summary judgment as to the
                                                                         27   adequacy of the government’s search is DENIED and the government’s motion is GRANTED.
                                                                         28


                                                                                                                               5
                                                                          1          2.       EXEMPTION 3.
                                                                          2          Section 552(b)(3) exempts records protected from disclosure by other federal statutes as
                                                                          3   follows:
                                                                          4               (3) specifically exempted from disclosure by statute (other than section
                                                                                          552b of this title), if that statute—
                                                                          5
                                                                                                 (A)(i) requires that the matters be withheld from the public in such
                                                                          6                      a manner as to leave no discretion on the issue; or
                                                                                                 (ii) establishes particular criteria for withholding or refers to
                                                                          7                      particular types of matters to be withheld; and
                                                                          8                      (B) if enacted after the date of enactment of the OPEN FOIA Act
                                                                                                 of 2009, specifically cites to this paragraph.
                                                                          9
                                                                              In determining whether information has been properly withheld under Exemption 3, “the
                                                                         10
                                                                              government must show [1] that the statute on which it relies qualifies as an exempting statute
                                                                         11
United States District Court




                                                                              and [2] that the material being withheld falls within the exempting statute’s coverage.”
                               For the Northern District of California




                                                                         12
                                                                              Cal-Almond, Inc. v. U.S. Dep’t of Agric., 960 F.2d 105, 108 (9th Cir. 1992) (citing C.I.A. v.
                                                                         13
                                                                              Sims, 471 U.S. 159, 167 (1985)). “Whether information is exempt from disclosure is a
                                                                         14
                                                                              Congressional determination, not an administrative one.” Lessner v. U.S. Dep’t of Commerce,
                                                                         15
                                                                              827 F.2d 1333, 1335 (9th Cir. 1987) (citing Irons & Sears v. Dann, 606 F.2d 1215, 1220
                                                                         16
                                                                              (D.C.Cir. 1979), cert. denied, 444 U.S. 1075 (1980)).
                                                                         17
                                                                                     Here, the government redacted details about Lockheed’s actual subcontracting
                                                                         18
                                                                              performance and compliance as alleged “source selection information” under Exemption 3 and
                                                                         19
                                                                              the Procurement Integrity Act (“PIA”).
                                                                         20
                                                                                     The PIA prohibits disclosure of certain information related to the contractor bidding and
                                                                         21
                                                                              source selection process, as follows:
                                                                         22
                                                                                          (a) Prohibition on disclosing procurement information.—
                                                                         23
                                                                                                 (1) In general. — Except as provided by law, a person . . . shall not
                                                                         24                      knowingly disclose contractor bid or proposal information or source
                                                                                                 selection information before the award of a Federal agency
                                                                         25                      procurement contract to which the information relates.
                                                                         26   The PIA further defines “source selection information” with the following catch-all provision:
                                                                         27               (7) Source selection information. — The term “source selection
                                                                                          information” means any of the following information prepared for use by
                                                                         28               a Federal agency to evaluate a bid or proposal to enter into a Federal


                                                                                                                               6
                                                                          1             agency procurement contract, if that information previously has not been
                                                                                        made available to the public or disclosed publicly:
                                                                          2
                                                                                              (J) Other information marked as “source selection information”
                                                                          3                   based on a case-by-case determination by the head of the agency, the
                                                                                              head’s designee, or the contracting officer that its disclosure would
                                                                          4                   jeopardize the integrity or successful completion of the Federal
                                                                                              agency procurement to which the information relates.
                                                                          5
                                                                              41 U.S.C. §§ 2102(a)(1), 2101(7)(J) (emphasis added).
                                                                          6
                                                                                     The parties dispute whether the PIA qualifies as an exempting statute within the
                                                                          7
                                                                              meaning of Exemption 3 and, if so, whether the information at issue falls within the statutory
                                                                          8
                                                                              definition. This order need not decide whether the PIA is an exempting statute because, even
                                                                          9
                                                                              assuming that it is, the government has not sufficiently shown that the redacted information
                                                                         10
                                                                              constitutes “source selection information” within the PIA’s definition.
                                                                         11
United States District Court




                                                                                     Both sides agree that the PIA’s non-disclosure provision applies to information created
                               For the Northern District of California




                                                                         12
                                                                              “before the award of a Federal agency procurement contract to which the information relates”
                                                                         13
                                                                              (see Dkt. Nos. 47 at 16; 48 at 7). 41 U.S.C. § 2102(a)(1) (emphasis added). The dispute
                                                                         14
                                                                              therefore boils down to the precise scope of the provision, as discussed below.
                                                                         15
                                                                                     As an initial matter, the DOD failed to individually mark the redacted information as
                                                                         16
                                                                              “source selection information,” as explicitly required under the PIA (Dkt. No. 48 at 7). See 41
                                                                         17
                                                                              U.S.C. § 2101(7)(J) (“information marked as ‘source selection information’ based on a
                                                                         18
                                                                              case-by-case determination”) (emphasis added). In strictly applying the PIA, this would be
                                                                         19
                                                                              sufficient grounds to find that Exemption 3 does not apply. The government still contends,
                                                                         20
                                                                              however, that contractor past performance evaluations are “by their nature” source selection
                                                                         21
                                                                              information treated confidentially by the DOD and therefore fall within the PIA’s definition
                                                                         22
                                                                              (Dkt. No. 48 at 7; Buffler Decl. ¶ 13). The government also cites Federal Acquisition
                                                                         23
                                                                              Regulation 9.105-2, which exempts “past performance reviews” from disclosure after the award
                                                                         24
                                                                              of a contract (Dkt. No. 48 at 7).
                                                                         25
                                                                                     To determine the scope of the PIA, “we look first at the language of the statute.”
                                                                         26
                                                                              Lessner v. U.S. Dep’t of Commerce, 827 F.2d 1333, 1337 (9th Cir. 1987). To repeat, the PIA
                                                                         27
                                                                              provides that a present or former official of the federal government “shall not knowingly
                                                                         28
                                                                              disclose . . . selection information before the award of a Federal agency procurement contract to

                                                                                                                              7
                                                                          1   which the information relates.” 41 U.S.C. § 2102(a)(1) (emphasis added). The statute
                                                                          2   elsewhere defines the types of documents that constitute “source selection information” that
                                                                          3   may not be knowingly disclosed. See id. § 2101(7). The definition of “source selection
                                                                          4   information” includes “information prepared for use by a Federal agency to evaluate a bid.”
                                                                          5   Ibid. (emphasis added).
                                                                          6          Here, the details of Lockheed’s actual subcontracting performance and compliance
                                                                          7   relate to contracts already awarded to Lockheed. The government contends that post-contract
                                                                          8   performance evaluations play an informative role in awarding future procurement bids and
                                                                          9   therefore treats all performance evaluations as confidential “source selection information”
                                                                         10   (Buffler Decl. ¶¶ 11, 13). In other words, according to the government, “[a]ll evaluations have
                                                                         11   the unique characteristic of always being pre-decisional in nature” and thus fall within the
United States District Court
                               For the Northern District of California




                                                                         12   purview of the PIA (id. ¶ 14).
                                                                         13          The government’s broad assertion that it can withhold the redacted information
                                                                         14   effectively ad infinitum, however, eviscerates any distinction between pre- and post-award of a
                                                                         15   contract — a distinction the PIA clearly contemplates — thereby rendering the statutory
                                                                         16   language “before the award” meaningless. Nor would such a blanket definition be “information
                                                                         17   marked as ‘source selection information’ based on a case-by-case determination” under Section
                                                                         18   2101(7)(J). See Legal and Safety Employer Research, Inc. v. U.S. Dep’t of the Army, No. C 01-
                                                                         19   748 WBS/JFM, 2001 WL 34098652, at *4 (E.D. Cal. May 4, 2001) (Judge William Shubb).
                                                                         20   That is, the record does not include any reference to any specific pre-award contract to which
                                                                         21   the information at issue applies. Instead, the current record shows that the government applied
                                                                         22   Section 2101(7)(J) generally — stating simply “Lockheed is a regular competitor for Federal
                                                                         23   contracts” and speculating that release of its past performance details “could” affect the source
                                                                         24   selection process — rather than on a case-by-case basis, as the PIA requires (see Dkt. No. 48 at
                                                                         25   7; Buffler Suppl. Decl. ¶ 4). Moreover, nothing in the record suggests that the post-contract
                                                                         26   performance evaluations were specifically “prepared for use” by the government for the
                                                                         27   purpose of evaluating a specific bid or proposal to enter into a contract. See 41 U.S.C. §
                                                                         28


                                                                                                                              8
                                                                          1   2101(7). Rather, the requested information, on this record, seems to simply be evaluations
                                                                          2   completed during the performance of a contract.
                                                                          3          Based on the foregoing — and in light of our court of appeals’ exhortation that
                                                                          4   “[b]ecause FOIA is meant to promote disclosure, its exemptions are interpreted narrowly” —
                                                                          5   this order finds that the information related to Lockheed’s past performance in connection with
                                                                          6   already-awarded contracts fall outside the scope of the PIA. Sierra Club, Inc. v. United States
                                                                          7   Fish & Wildlife Serv., 911 F.3d 967, 978 (9th Cir. 2018) (citing Assembly of Cal. v. U.S. Dep’t
                                                                          8   of Commerce, 968 F.2d 916, 920 (9th Cir. 1992)). Accordingly, plaintiff’s motion for summary
                                                                          9   judgment as to Exemption 3 is GRANTED and the government’s motion is DENIED.
                                                                         10          3.      EXEMPTION 4.
                                                                         11          Section 552(b)(4) exempts from disclosure “(1) commercial and financial information,
United States District Court
                               For the Northern District of California




                                                                         12   (2) obtained from a person or by the government, (3) that is privileged or confidential.” GC
                                                                         13   Micro Corp. v. Def. Logistics Agency, 33 F.3d 1109, 1112 (9th Cir. 1994), overruled on other
                                                                         14   grounds by Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d 987 (9th Cir. 2016).
                                                                         15   “[C]ommercial or financial matter is ‘confidential’ for purposes of the exemption if disclosure
                                                                         16   of the information is likely to have either of the following effects: (1) to impair the
                                                                         17   Government’s ability to obtain necessary information in the future; or (2) to cause substantial
                                                                         18   harm to the competitive position of the person from whom the information was obtained.” Id. at
                                                                         19   1112. To satisfy the second “competitive harm” prong, the party resisting disclosure need not
                                                                         20   show actual competitive harm. Rather, that party need only show: (a) “actual competition in
                                                                         21   the relevant market,” and (b) “a likelihood of substantial competitive injury if the information
                                                                         22   were released.” Lion Raisins Inc. v. U.S. Dep’t of Agriculture, 354 F.3d 1072, 1079 (9th Cir.
                                                                         23   2004) (citing GC Micro, 33 F.3d at 1113).
                                                                         24          A genuine issue of material fact exists where the parties submit “competing declarations
                                                                         25   concerning the potential competitive effect of releasing” the information at issue. See Animal
                                                                         26   Legal Def. Fund v. U.S. Food & Drug Admin., 839 F.3d 750, 751 (9th Cir. 2016). “[I]f there
                                                                         27   are genuine issues of material fact in a FOIA case, the district court should proceed to a bench
                                                                         28   trial or adversary hearing.” Animal Legal Def. Fund, 836 F.3d at 990.


                                                                                                                               9
                                                                          1          Here, the government redacted details related to Lockheed and GE’s small business
                                                                          2   subcontracting relationships, strategies, and goals (Dkt. No. 44 at 12). Specifically, the
                                                                          3   government redacted details in Lockheed’s 2014–2016 Comprehensive Subcontracting Plan
                                                                          4   (“CSP”) and communications between the DOD and Lockheed regarding Lockheed’s Test
                                                                          5   Program participation (Dkt. No. 44 at 15), e.g., percentage goals and corresponding dollar
                                                                          6   values for subcontracting, Lockheed and Sikorsky’s past subcontracting performance, and
                                                                          7   Sikorsky’s specific targeted industries (Raheb Aff. ¶¶ 22, 37; Crawford Aff. ¶¶ 19, 27–28). It
                                                                          8   further redacted details in GE’s 2014 CSP, e.g., lists of subcontractors and the amount of money
                                                                          9   GE awards them, GE’s past performance data, and specific plans “to develop certain categories
                                                                         10   of suppliers” (Clever Decl. ¶¶ 4, 7, 10; Nahatis Decl. ¶ 9).
                                                                         11          First, the government contends that disclosure of this information would impair its
United States District Court
                               For the Northern District of California




                                                                         12   information-gathering ability, as disclosure would allegedly deter contractors from candidly
                                                                         13   submitting small business information. This, the government asserts, would limit its decision-
                                                                         14   making capacity — noting that these companies are “already taking steps to include less
                                                                         15   information in” the subcontracting plans (Clever Decl. ¶ 6; Raheb Decl. ¶ 59; Crawford Decl. ¶
                                                                         16   42). Plaintiff counters with its own declaration by William Shook, an alleged government
                                                                         17   contracts expert, who states that because these companies’ businesses rely heavily upon federal
                                                                         18   contracts, and because the plans are mandatory, “noncompliance with the requirements for the
                                                                         19   submission, negotiation, and performance of a small business subcontracting plan is not an
                                                                         20   option if [contractors] want to do business with the U.S. government” (Shook Decl. ¶ 6).
                                                                         21          Second, the government further argues that disclosure would cause substantial
                                                                         22   competitive harm. In support, it submits declarations by GE, Lockheed, and Sikorsky
                                                                         23   representatives “identifying the entities with which [the companies] compete[] for government
                                                                         24   defense contracts” (see Raheb Decl. ¶ 26; Crawford ¶ 25; Nahatis ¶ 7). Am. Small Bus. League
                                                                         25   v. Dep’t of Def., 674 F. App’x 675, 676 (9th Cir. 2017). These representatives also “aver[] that
                                                                         26   those entities could use the redacted information to gain a significant competitive advantage.”
                                                                         27   Ibid. For example, they claim they could lose suppliers to its competitors, allow competitors to
                                                                         28   learn of and adopt their subcontracting programs at a lower expense, and/or enable competitors


                                                                                                                              10
                                                                          1   to counter perceived weaknesses in their program in their own proposals (Clever Decl. ¶¶ 5, 6;
                                                                          2   Raheb Aff. ¶¶ 14, 29; Crawford Aff. ¶¶ 13, 27; Dkt. No. 44 at 16).
                                                                          3          Plaintiff argues, inter alia, that the redacted information could not provide competitors
                                                                          4   with an advantage because the plans contain lists of company-wide value of subcontracts with
                                                                          5   particular subcontractors, rather than by specific contract (Shook Decl. ¶ 8(a)).
                                                                          6          This order finds that issues of material fact exist as to Exemption 4. As in ASBL I, the
                                                                          7   government submitted declarations from the companies’ representatives “(1) identifying the
                                                                          8   entities with which Sikorsky competes for government defense contracts and (2) averring that
                                                                          9   those entities could use the redacted information to gain a significant competitive advantage
                                                                         10   over Sikorsky.” Am. Small Bus. League, 674 F. App’x at 676 (9th Cir. 2017). “Nothing more is
                                                                         11   required to gain protection from disclosure under Exemption 4.” Ibid.
United States District Court
                               For the Northern District of California




                                                                         12          Although the undersigned in ASBL I found the Sikorsky declaration too conclusory to be
                                                                         13   given any substantial weight (as plaintiff asserts in the instant case), our court of appeals held it
                                                                         14   sufficient to “at least create[] a genuine issue of fact as to whether most of its redactions
                                                                         15   qualified for Exemption 4.” Ibid.
                                                                         16          So too here. As in ASBL I, the parties have submitted competing declarations as to
                                                                         17   whether disclosure of the requested information would cause competitive harm. Moreover,
                                                                         18   even though the government in ASBL I eventually reversed course (following the second denial
                                                                         19   of summary judgment) after determining that Sikorsky’s representative Martha Crawford could
                                                                         20   not provide any facts showing a likelihood of substantial competitive harm, the issues there
                                                                         21   related specifically to the 2013 plan and the staleness of the information contained within the
                                                                         22   2013 plan (Olson Decl., Exh. C). Here, in contrast, the plans at issue are more recent
                                                                         23   (2014–2016) and involve information as recent as June 2018 (Second Herrington Decl. ¶ 11).
                                                                         24   Additionally, the parties have submitted competing declarations as to whether disclosure would
                                                                         25   impede the government’s information-gathering ability.
                                                                         26          The instant case presents issues of material facts as to the propriety of the government’s
                                                                         27   redactions pursuant to Exemption 4. Accordingly, both sides’ cross-motions for summary
                                                                         28   judgment as to Exemption 4 are DENIED.


                                                                                                                               11
                                                                          1          4.      EXEMPTION 5.
                                                                          2          Section 552(b)(5) protects from disclosure “interagency or intra-agency memorandums
                                                                          3   or letters which would not be available by law to a party other than an agency in litigation with
                                                                          4   the agency.” Under Exemption 5, information may be withheld if (1) its source is a government
                                                                          5   agency, and (2) it “fall[s] within the ambit of a privilege against discovery under judicial
                                                                          6   standards that would govern litigation against the agency that holds it.” Dep’t of Interior v.
                                                                          7   Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001). “This exemption has been
                                                                          8   interpreted as coextensive with all civil discovery privileges.” Sierra Club, 911 F.3d at 978
                                                                          9   (citing NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975)). “In light of the strong policy
                                                                         10   of the FOIA that the public is entitled to know what its government is doing and why,
                                                                         11   Exemption 5 is to be applied as narrowly as consistent with efficient Government operation.”
United States District Court
                               For the Northern District of California




                                                                         12   Lahr, 569 F.3d at 979 (quoting Maricopa, 108 F.3d at 1093).
                                                                         13          Here, the government seeks to withhold communications (i.e., documents transmitted)
                                                                         14   between the government and Sikorsky during ASBL I under Exemption 5. It argues that those
                                                                         15   communications, which the government contends qualify as “intra-agency” pursuant to the
                                                                         16   “common interest” doctrine, are protected by attorney-client and work product privileges.
                                                                         17          The common interest doctrine creates an exception to the rule on waiver — i.e.,
                                                                         18   privileged information disclosed to a non-party sharing a common interest in litigation remains
                                                                         19   protected. See United States v. Zolin, 809 F.2d 1411, 1417 (9th Cir. 1987), overruled on other
                                                                         20   grounds by United States v. Jose, 131 F.3d 1325 (9th Cir. 1997); United States v. Gonzalez, 669
                                                                         21   F.3d 974, 978 (9th Cir. 2012). The government argues that the communications at issue were
                                                                         22   made under a joint litigation strategy to withhold information under Exemption 4. This order
                                                                         23   holds that the communications among allies made through a common interest arrangement in
                                                                         24   litigation are protected from disclosure for purposes of Exemption 5, provided, of course, that
                                                                         25   all of the prerequisites for establishing the “privilege” are met.
                                                                         26          In Department of Interior v. Klamath Water Users Protective Association, 532 U.S. 1
                                                                         27   (2001), the Supreme Court of the United States held that an agency’s communications with
                                                                         28   Indian Tribes addressing the Tribes’ interest in governmental allocation of water rights were not


                                                                                                                               12
                                                                          1   “inter-agency or intra-agency” within the scope of Exemption 5. There, the agency relied on
                                                                          2   the “consultant corollary” doctrine (which treats documents prepared for an agency by an
                                                                          3   outside consultant as an “intra-agency” memorandum) in arguing that their communications
                                                                          4   were “intra-agency” for purposes of Exemption 5 and thus protected by the deliberative process
                                                                          5   privilege. This was especially so, the agency argued, given the government’s trust obligation
                                                                          6   towards the Tribes and potential erosion of candor in tribal communications. Id. at 11.
                                                                          7          In rejecting the consultant corollary doctrine as applied in Klamath, the Supreme Court
                                                                          8   explained that despite those real concerns, the agency “ignore[d] the first condition of
                                                                          9   Exemption 5, that the communication be ‘intra-agency or inter-agency,’ ” and that there was
                                                                         10   “no textual justification for draining the first condition of independent vitality.” Id. at 12. The
                                                                         11   Supreme Court further noted that typically exempted consultant communications did not
United States District Court
                               For the Northern District of California




                                                                         12   involve any self-interest by the “consultant” — a scenario which the Supreme Court stated
                                                                         13   “may be enough like the agency’s own personnel to justify calling their communications ‘intra-
                                                                         14   agency.’ ” Ibid. On the contrary, the Tribes “necessarily communicate[d] with the [agency]
                                                                         15   with their own, albeit entirely legitimate, interests in mind” and further represented “self-
                                                                         16   advoca[cy] at the expense of others.” Ibid.
                                                                         17          While neither the Supreme Court nor our court of appeals has squarely addressed this
                                                                         18   issue, the United States Court of Appeals for the Fourth Circuit in Hunton & Williams v. United
                                                                         19   States Department of Justice, 590 F.3d 272 (4th Cir. 2010), applied the common interest
                                                                         20   doctrine to satisfy Exemption 5’s threshold requirement where communications involved a non-
                                                                         21   agency. There, counsel representing a plaintiff in an earlier patent infringement case — and in
                                                                         22   which the DOJ intervened — filed a FOIA request for communications made between the DOJ
                                                                         23   and the defendant (RIM) in the patent case. RIM, a Blackberry manufacturer, had solicited the
                                                                         24   DOJ’s intervention in seeking to overturn a temporary injunction limiting BlackBerry
                                                                         25   manufacturing, as the injunction would have interfered with the federal government’s heavy
                                                                         26   BlackBerry use. The agency argued that the common interest communications were exempt
                                                                         27   from FOIA disclosure. The appellate court agreed, holding that “[b]ecause the common interest
                                                                         28   doctrine requires the agency to determine that the public interest and the litigation partner’s


                                                                                                                               13
                                                                          1   interest have converged, communications between the agency and its partner can be understood
                                                                          2   as ‘intra-agency’ for purposes of Exemption 5.” Id. at 280.
                                                                          3          In so holding, the appellate court explained that the “clear thrust” of Exemption 5 was
                                                                          4   “to ensure that FOIA does not deprive the government of the work-product and attorney-client
                                                                          5   protections otherwise available to it in litigation.” Id. at 278 (citing Nat’l Labor Relations Bd.
                                                                          6   v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975)). It reasoned that to hold otherwise would
                                                                          7   “allow adverse private litigants to use FOIA to claim this sort of tactical advantage against the
                                                                          8   government” and thus “would run counter to the Exemption’s goal.” Ibid.
                                                                          9          The appellate court further discussed the interplay between the common interest doctrine
                                                                         10   and the Supreme Court’s treatment of the “consultant corollary” doctrine in Klamath. The
                                                                         11   appellate court believed its view was consistent with Klamath, where that holding “did not
United States District Court
                               For the Northern District of California




                                                                         12   impact the very different situation” in Hunton where the agency and outside party “share[d] a
                                                                         13   unitary interest in achieving a litigative outcome and result.” Id. at 279. Rather, the outside
                                                                         14   party in Hunton, the appellate court stated, “in a limited sense becomes a part of the enterprise
                                                                         15   that the agency is carrying out” and thus subsides “the danger of self-advocacy at the expense of
                                                                         16   others.” Id. at 280, 287 (quoting Klamath, 532 U.S. at 12).
                                                                         17          So too here. Just as in Hunton, privileged documents shared between the government
                                                                         18   and Sikorsky pursuant to a common interest ordinarily would remain protected in civil
                                                                         19   proceedings. The same protection should be afforded in the FOIA context if the government
                                                                         20   and Sikorsky shared a joint defense agreement. As our court of appeals has stated, Exemption 5
                                                                         21   “has been interpreted as coextensive with all civil discovery privileges.” Sierra Club, 911 F.3d
                                                                         22   at 978. And, as the United States Court of Appeals for the Fourth Circuit explained, “FOIA
                                                                         23   does not strip the government of its civil discovery privileges” and should not “allow adverse
                                                                         24   private litigants to [gain a] tactical advantage against the government.” Hunton, 590 F.3d at
                                                                         25   274, 278. As such, this order finds that communications between the government and Sikorsky
                                                                         26   during ASBL I concerning a joint litigation strategy were “intra-agency” for the purposes of
                                                                         27   Exemption 5.
                                                                         28


                                                                                                                              14
                                                                          1             Moreover, the circumstances here differ from those in Lucaj v. Federal Bureau of
                                                                          2    Investigation, 852 F.3d 541 (6th Cir. 2017), where the United States Court of Appeals for the
                                                                          3    Sixth Circuit, in strictly reading Exemption 5’s threshold requirement, rejected the common
                                                                          4    interest doctrine’s application to Exemption 5. There, the plaintiff requested information
                                                                          5    related to an FBI investigation into him pursuant to FOIA. Id. at 543. The appellate court
                                                                          6    rejected the FBI’s attempt to withhold, under Exemption 5 and the common interest doctrine,
                                                                          7    “requests for assistance” documents (which included information such as legal theories of the
                                                                          8    case) sent by the DOJ to two foreign government entities, holding that the communications
                                                                          9    were not “inter-agency.” Id. at 544–45. The documents’ recipients in Lucaj, unlike here, did
                                                                         10    not share any common litigation strategy. Rather, the foreign government entities at most
                                                                         11    served as a source of information in an FBI investigation.2
United States District Court
                               For the Northern District of California




                                                                         12             Plaintiff further contends that the common interest doctrine does not apply here, where
                                                                         13    (as plaintiff asserts) — unlike in Hunton, where the DOJ had its own genuine interest in
                                                                         14    reversing the injunction — ASBL I was driven primarily by Sikorsky’s self-interest in
                                                                         15    withholding the information, with the government simply obliging (Dkt. No. 51 at 12). Thus,
                                                                         16    plaintiff argues, Klamath dictates that the communications at issue fall outside the scope of
                                                                         17    Exemption 5.
                                                                         18             This, however, misses Hunton’s main point that the common interest doctrine, as
                                                                         19    applied to Exemption 5 under these circumstances, is “simply a matter of evenhandedness.”
                                                                         20    Hunton, 590 F.3d at 278. That is, adverse private litigants should be disallowed from exploiting
                                                                         21    a FOIA loophole to access otherwise privileged information. Even in Hunton, the appellate
                                                                         22    court noted that the non-agency party acted in its own interest in seeking a partnership with the
                                                                         23    DOJ. Id. at 287. To hold self-interest as negating a common litigation interest in this context,
                                                                         24    however, “would eviscerate the government’s discovery privileges, since anyone who joins
                                                                         25    forces with the government in litigation will benefit if the partnership is successful.” Ibid. An
                                                                         26
                                                                         27             2
                                                                                          This order similarly finds plaintiff’s reliance on Elec. Frontier Found. v. Office of Dir. of Nat’l
                                                                              Intelligence, No. C 08-01023 JSW, 2009 WL 3061975 (N.D. Cal. Sept. 24, 2009) (Judge Jeffrey White), aff’d
                                                                         28   in part, vacated in part, rev’d in part sub nom. Elec. Frontier Found. v. Office of Dir. of Nat’l Intelligence, 595
                                                                              F.3d 949 (9th Cir. 2010), unavailing.

                                                                                                                                         15
                                                                          1    attempt to arbitrarily define the level of “self-interest” tolerable under Exemption 5 would
                                                                          2    “have no logical stopping point short of crippling the government's discovery privileges.” Ibid.3
                                                                          3                While this order finds that the common interest doctrine applies to Exemption 5, it does
                                                                          4    not blindly bless the government’s mere invocation of a common interest. “Documents
                                                                          5    exchanged before a common interest agreement is established are not protected from
                                                                          6    disclosure.” Id. at 285. “Thus, a proper assessment of the applicability of the common interest
                                                                          7    doctrine in this case requires a determination of the point in time” when the government decided
                                                                          8    to partner with Sikorsky in pursuing the Exemption 4 redactions and when the partnership
                                                                          9    ended. Ibid.
                                                                         10                In ASBL I, there were obvious moments of divergent interests between the government
                                                                         11    and Sikorsky, as most readily demonstrated by the government’s disclosures throughout that
United States District Court
                               For the Northern District of California




                                                                         12    litigation. Moreover, the government and Sikorsky waited until September 2017 to enter into a
                                                                         13    formal joint defense agreement and withdrew from the agreement just a month later in October
                                                                         14    2017 (Dkt. No. 44 at 19; Olson Decl., Exh. B). Yet the government seeks to withhold
                                                                         15    documents dating back to November 2014 and as recently as March 2018.
                                                                         16                While a joint strategy agreement is not required to be reduced to writing, it must actually
                                                                         17    have been made. Hunton, 590 F.3d at 285, 287; United States v. Gonzalez, 669 F.3d 974, 980
                                                                         18    (9th Cir. 2012). The government’s Vaughn index Exemption 5 entries simply state that the
                                                                         19    information at issue involved, for example, “a discussion between Co-Defendants’ counsel
                                                                         20    regarding legal strategy for proposed redactions” and therefore does not, by itself, sufficiently
                                                                         21    demonstrate a common interest (see Olson Decl., Exh. D). As in Hunton, “the record in this
                                                                         22    case presents the sort of features that underscore the need for watchfulness where the common
                                                                         23    interest doctrine is sought as a means to avoid FOIA’s disclosure requirements.” Hunton, 590
                                                                         24    F.3d at 286. “For the doctrine to apply, an agency must show that it had agreed to help another
                                                                         25
                                                                         26            3
                                                                                         Plaintiff further argues that the government failed to satisfy the FOIA Improvements Act of 2016,
                                                                              which requires that an agency show that (1) it “reasonably foresees that disclosure would harm an interest
                                                                         27   protected by an exemption described in” Section 552(b); or (2) “disclosure is prohibited by law.” 5 U.S.C. §
                                                                              552(a)(8)(A). This order finds that the government’s assertion that circumvention of traditional discovery rules
                                                                         28   through FOIA would significantly impact its “ability to conduct complex and multi-faceted litigation” (as
                                                                              recognized in Hunton) sufficient for the purposes Section 552(a)(8)(A) (see Dkt. No. 48 at 20).

                                                                                                                                       16
                                                                          1   party prevail on its legal claims at the time of the communications at issue because doing so was
                                                                          2   in the public interest.” Id. at 274. “[M]ere ‘indicia’ of joint strategy as of a particular point in
                                                                          3   time are insufficient to demonstrate that a common interest agreement ha[d] been formed.” Id.
                                                                          4   at 285. The appellate court in Hunton further observed that,
                                                                          5               In this regard, it is significant if communications were initiated by the
                                                                                          private party, if the bulk of the communications came from a private party,
                                                                          6               and if there are sparse indications that the government had come to terms
                                                                                          with the public interest at stake in the case. The purposes and initiatives
                                                                          7               of the private party are especially important. . . . In short, there are a
                                                                                          number of items in the record suggesting that DOJ may not have decided
                                                                          8               to partner with RIM in the BlackBerry litigation much before November
                                                                                          2005. The fact that DOJ later concluded it shared RIM’s interest does not
                                                                          9               protect communications between the two before that decision was made.
                                                                                          An agreement to hear what RIM had to say and to keep what it heard
                                                                         10               confidential must not be confused with a conclusion that the public
                                                                                          interest required taking RIM’s side. . . . What FOIA requires is not that the
                                                                         11               government invariably lose in disclosure disputes, but that its claims be
United States District Court




                                                                                          carefully evaluated. The analysis we set forth combines a recognition of
                               For the Northern District of California




                                                                         12               the government’s right to partner with those who share its legal interests
                                                                                          with the judicial skepticism that FOIA demands.
                                                                         13
                                                                              Id. at 286–87. With the foregoing principles in mind, the government shall release all
                                                                         14
                                                                              communications that were not legitimately made pursuant to a joint defense agreement (unless
                                                                         15
                                                                              protected by another FOIA exemption).
                                                                         16
                                                                                     5.      EXEMPTION 6.
                                                                         17
                                                                                     The government redacted email addresses and phone numbers of both contractor and
                                                                         18
                                                                              DOD employees pursuant to Section 552(b)(6), which exempts “personnel and medical files
                                                                         19
                                                                              and similar files the disclosure of which would constitute a clearly unwarranted invasion of
                                                                         20
                                                                              personal privacy.” In determining whether disclosure would be an “unwarranted” invasion of
                                                                         21
                                                                              personal privacy, “a court must balance the public interest in disclosure against the interest
                                                                         22
                                                                              Congress intended the exemption to protect.” United States Dep’t of Def. v. Fed. Labor
                                                                         23
                                                                              Relations Auth., 510 U.S. 487, 495 (1994).
                                                                         24
                                                                                     Here, plaintiff has not challenged the government’s Exemption 6 redactions in its
                                                                         25
                                                                              briefing. Moreover, because plaintiff has not shown, and this order does not find, any public
                                                                         26
                                                                              interest in the information at issue, this order finds that, on balance, the government has
                                                                         27
                                                                              sufficiently shown that the redactions at issue were properly made pursuant to Exemption 6.
                                                                         28
                                                                              Accordingly, the government’s motion for summary judgment as to Exemption 6 is GRANTED.

                                                                                                                               17
                                                                          1          6.      EVIDENTIARY OBJECTIONS.
                                                                          2          Plaintiff objects to sections of the declarations submitted by the government of
                                                                          3   Susannah Raheb, Martha Crawford, Bethany Clever, and Harry Nahatis, arguing (very
                                                                          4   conclusory) that these declarations contain misleading and inadmissible opinion testimony of
                                                                          5   lay witnesses under FRE 403 and 701 and that the witnesses lack personal knowledge under
                                                                          6   FRE 602 (Dkt. No. 47 at 34). The declarations, however, show how each witness has direct
                                                                          7   responsibility for small business and federal government contracting issues (see Raheb Decl. ¶¶
                                                                          8   1–2; Crawford Decl. ¶¶ 1–2; Clever Decl. ¶ 2; Nahatis Decl. ¶ 2). They therefore have direct
                                                                          9   knowledge of both the issues in dispute and the competition within the relevant industry. That
                                                                         10   the witnesses cannot say with certainty the effect of releasing the information at issue is
                                                                         11   insufficient grounds for objection. Plaintiffs’ objections are thus OVERRULED.
United States District Court
                               For the Northern District of California




                                                                         12          The government objects to, inter alia, the declaration of William A. Shook submitted by
                                                                         13   plaintiff. Mr. Shook, an attorney who advises clients on government subcontracting, opined on
                                                                         14   the risk (or lack thereof) of competitive harm upon disclosure. The government argues that
                                                                         15   there is no evidence of Mr. Shook’s expertise on the issue and that certain sections of his
                                                                         16   declaration are “based on speculative assertions that lack foundation” (Dkt. No. 48 at 23). This
                                                                         17   order finds that, for purposes of finding an issue of material fact, Mr. Shook’s declaration
                                                                         18   suffices. The government’s objection as to the Shook Declaration is thus OVERRULED.
                                                                         19   Because this order does not rely on the other declarations the government disputes, those
                                                                         20   objections are DENIED AS MOOT.
                                                                         21                                            CONCLUSION
                                                                         22          For the foregoing reasons, both motions for summary judgment are GRANTED IN PART
                                                                         23   and DENIED IN PART. To the extent the Exemption 4 motions are denied, counsel shall please
                                                                         24   promptly advise the Court how they wish to proceed.
                                                                         25
                                                                                     IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: March 8, 2019.
                                                                                                                                        WILLIAM ALSUP
                                                                         28                                                             UNITED STATES DISTRICT JUDGE

                                                                                                                              18
